               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                    Crim. No. 1:17-CR-226

                   v.

ERNEST KYLE DYER                           Judge Sylvia H. Rambo

                                   ORDER
      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Defendant’s motion to suppress (Doc. 107) is GRANTED IN

PART. The following items and categories of items acquired during the first search

of Defendant’s residence are excluded from admission at trial:

      (1) the Swann DVR and charger;

      (2) drug paraphernalia;

      (3) black padfolio with paperwork and receipt book;

      (4) flash drives;

      (5) and clear empty sandwich bags from the freezer.

IT IS FURTHER ORDERED that the motion is DENIED in all other regards.

                                        /s/ Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: November 21, 2019
